Citation Nr: 0327934	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
psychiatric disability.

2.	Entitlement to an increased rating for hypertension, 
currently rated as 0 percent disabling.

3.	Entitlement to service connection for drug dependency.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1979 to April 
1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in June 2002 and a 
substantive appeal was received in July 2002.  The veteran 
and his mother testified at a personal hearing at the RO in 
July 2000.  The veteran failed to report for a RO hearing 
scheduled for March 2003.


FINDINGS OF FACT

1.	By rating decision in June 1996, the RO denied the 
veteran's claim to reopen his claim to entitlement to 
service connection for schizophrenia; a timely notice of 
disagreement was not received to initiate an appeal from 
that determination.

2.	Certain evidence received since the June 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of 
service connection for psychiatric disability.


CONCLUSIONS OF LAW

1.	The June 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.	New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection 
for psychiatric disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

By way of a June 1996 rating decision, the RO denied the 
veteran's application to reopen his claim for entitlement to 
service connection for schizophrenic/bipolar disorder because 
the RO determined that the evidence submitted was not new and 
material.  The RO sent notice of the decision to the veteran 
at his last address of record.  However, a notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the June 1996 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for schizophrenia.  
However, the Board is not bound by the RO's actions.  In 
fact, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).  Accordingly, the Board must initially 
determine whether there is new and material evidence to 
reopen the claim for service connection for schizophrenia.

Evidence of record at the time of the June 1996 rating 
decision consists of service medical records and VA medical 
records through 1996.  Evidence received since the June 1996 
rating decision includes duplicate service medical records, 
information on various prescription drugs, copy of a 
newspaper article written about the veteran being stabbed by 
his spouse, VA medical records from 1999 and January 2000, 
October 1999 Rusk State Hospital report diagnosing the 
veteran with bipolar/schizophrenic disorder and polysubstance 
abuse, records from East Texas Medical Center diagnosing him 
with psychosis, VA medical records from 1995 to 1997, various 
medical articles, a March 2000 statement from the veteran's 
mother, private medical records from the Andrews Center, and 
2000 to 2001 VA medical records.

With the exception of the duplicate service medical records 
and some duplication of VA medical records from the 1995 to 
1996 period, all of this evidence is new.  The remaining 
issue is whether the new evidence is material.  The issue at 
hand is whether or not the veteran's schizophrenia is related 
to his service.  The veteran's service medical records 
clearly show a diagnosis of schizophrenia in service.  In 
fact, the veteran was discharged by a Medical Board based on 
the diagnosis of schizophrenia.  Service connection for bi-
polar disorder was subsequently granted.  However, in 1986, 
the RO severed the veteran's benefits for his psychiatric 
condition on the basis of medical evidence that the veteran's 
mental condition was due to drug abuse.  Hence, the 
underlying question is whether or not the veteran's 
psychiatric disability is due to drug abuse.  The VA medical 
records and the private medical records submitted by the 
veteran since 1996 address the relationship between the 
veteran's mental illness and his drug abuse.  There also 
appears to be some question in the record as to whether or 
not the veteran actually suffers from a psychiatric 
disability, or whether his symptoms are simply due to drug 
use.  One of the new medical reports includes a diagnosis os 
schizophrenia.  This also appears to be new and material 
evidence in the context of the prior denials.  Accordingly, 
the veteran's claim of service connection for psychiatric 
disability has been reopened. 

At this point, the Board acknowledges that it is unclear from 
the record whether all notice and assistance provisions of 
the Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); See also 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  Additionally, there have been several 
significant judicial decisions addressing certain VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  Any VCAA deficiencies will be remedied 
as a result of the actions directed in the following remand 
portion of this decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
psychiatric disability.  To this extent, the appeal is 
granted.  


REMAND

As noted above, the veteran was discharged from service by a 
Medical Board based on a finding of schizophrenia.  Shortly 
after service the veteran underwent a VA examination and was 
diagnosed with a bipolar disorder.  The veteran received 
benefits for this condition until 1986 when the RO severed 
his benefits based on a finding that his schizophrenia was 
due to drug abuse.  The veteran has submitted new and 
material evidence to reopen this claim.  This evidence 
consists of VA medical records and private medical records 
which address the relationship between the veteran's mental 
disabilities and his drug abuse.  However, this medical 
evidence does not demonstrate whether the veteran's mental 
illness caused his drug abuse or his drug abuse caused his 
mental illness, or if there is a direct relationship between 
the two.  Therefore, the Board believes that a VA examination 
to address the relationship between the veteran's mental 
illness and drug abuse is in order.  

The Board notes that the veteran was scheduled for a VA 
examination in 2003.  He called to cancel this examination 
because he was incarcerated at the time.  The record reflects 
that the veteran will be incarcerated through June 2006.  
With regard to the fact that the veteran is incarcerated, the 
Court has indicated that, even though incarcerated, a veteran 
should be accorded the same assistance as his fellow, non- 
incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 
406 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  While 
VA does not have the authority under 38 U.S.C. § 5711 to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton v. Brown, 8 Vet. App. 
at 191.

Additionally, the veteran has filed a claim to increase his 
rating for service-connected hypertension.  The most current 
medical evidence of record addressing the veteran's 
hypertension is more than three years old.  Therefore, the 
Board believes that a VA examination to address the current 
extent and severity of the veteran's hypertension is in 
order.

With regard to the claim for service connection based on drug 
dependency, the Board notes that the United States Court of 
Appeals for the Federal Circuit has held that while 38 
U.S.C.A. § 1110 precludes compensation for primary alcohol or 
drug abuse disabilities and secondary disabilities that 
result from primary alcohol or drug abuse, this statute does 
permit compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en 
banc order).  The veteran contends that such a secondary 
relationship exists in this case.  This issue is therefore 
deferred pending the ultimate resolution of the service 
connection for psychiatric disability issue. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The veteran should be scheduled for a 
psychiatric examination (at the prison by 
a VA doctor or by a fee basis doctor if 
necessary) to ascertain the etiology of 
any chronic psychiatric disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner's 
attention is particularly directed the 
March 1983 Medical Board report 
diagnosing the veteran with schizophrenia 
and the subsequent VA and private 
treatment records noting various forms of 
schizophrenia, psychosis, drug abuse  and 
bipolar disorder.  After examining the 
veteran and reviewing the claims file, 
the examine should respond to the 
following questions:

a)  Does the veteran currently 
suffer from a chronic 
psychiatric disability?  If so, 
what is the diagnosis?

b)  If there is a current 
psychiatric disability, is it 
related to the psychiatric 
disorder diagnosed in service?

c)  If there is a current 
psychiatric disability, is it 
caused by drug or alcohol 
abuse?

d)  If there is a current 
psychiatric disability, does it 
cause or contribute to the 
veteran's drug and/or alcohol 
abuse?

A detailed rationale for all opinions 
expressed should be provided.

3.  The veteran should be scheduled for 
an examination (at the prison by a VA 
doctor or by a fee basis doctor if 
necessary) to ascertain the current 
severity of the veteran's service 
connected hypertension.  A minimum of 
three blood pressure readings should be 
recorded.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  A 
detailed rationale for all opinions 
expressed should be provided.

4.  The RO should then review the 
expanded record (to include all evidence 
received since the June 2003 supplemental 
statement of the case) and undertake a de 
novo merits analysis of the issue of 
entitlement to service connection for 
psychiatric.  The RO should also 
determine if an increased rating for 
hypertension is warranted.  If, and only 
if, service-connection for psychiatric 
disability is established, the RO should 
then determine whether the veteran 
suffers from a drug abuse disability 
secondary to such service-connected 
psychiatric disability.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



